DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1) Claim(s) 1-2, 4-5, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franklin et al., (US 5,641,813, cited in IDS).
Franklin et al. teaches cosmetic compositions comprising “a hydroxyl material selected from: a) layered double hydroxides of formula [M(1-a)Na(OH)2]y+Xx-y/x zH2O” (Abstract). 
Franklin et al. teaches a specific embodiment of a compressed powder comprising 40% Mg/Al hydroxyl lactate (LDH-active anion) and 3% zinc stearate (anionic surfactant) (col. 10, Compressed Powder).  Zinc stearate also suffices a s a compound of generic formula MA, where Zn (divalent metal, transition metal) is M, the positively charged ion, and stearate is A the negatively charged counter ion.
The prior art is anticipatory insofar as it teaches a composition comprising an LDH-active anion material, a surfactant, and a compound having the generic formula MA.

2) Claim(s) 1-2, 4-6, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan et al., (International Journal of Nanomedicine, 2014, cited in IDS).
Yan et al. teaches improved pharmacokinetic and antitumor activity of “PEGylatd phospholipid-coated layered double hydroxide (LDH) delivery system (Abstract).  
The reference teaches a specific preparation of liposomes comprising PEG-PLDH-MTX (LDH with methotrexate), DOPA and DSPC (distearoylphosphocholine) (anionic surfactant) “hydrated in 200 µL phosphate-buffered saline (PBS)” (p. 4868, first paragraph).  Phosphate buffered saline comprises a solution of sodium chloride and sodium hydrogen phosphate, a compound having generic formula MA, as per claim 4-6.
The prior art is anticipatory insofar as it teaches a composition comprising an LDH-active anion material, a surfactant, and a compound having the generic formula MA.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’hare (WO2002/47729 cited in IDS) in view of Mehta et al. (US 8,062,667, cited in IDS).
O’hare teaches, “A drug delivery system for the controlled release of a pharmaceutically-active compound by oral route comprises an intercalate of a layered double hydroxide having, before intercalation, layers of metal hydroxides, and having intercalated therein a pharmaceutically-active compound having at least one anionic group”, where pharmaceutically-active compounds include “Diclofenac . . . Ibuprofen, Naproxen” (Abstract).
The LDH intercalate compounds of O’hare “have been found to release the pharmaceutically-active compound in a controlled manner when subjected to an acid environment similar to that which exists in the stomach of an animal (including human)” (p. 6, lines 10-13).  It is also advantageous to include “a anion that intercalates between the layers in the LDH in preference to the pharmaceutically-active compound” to promote “the release of the pharmaceutically-active compound in the patient’s stomach”, where suitable anions include”CaCO3, Ca(HCO3)2, MgCO3 and Mg(HCO3)2” (p. 7) (generic formula MA), as per claims 4-6.

O’hare does not teach one or more surfactants. 

Mehta et al. teaches oral drug release formulations (col. 3, lines 12-15), which are useful for delivering acidic drugs such as “diclofenac” and “ibuprofen” (col. 6, lines 62-65).  The drug release resins are taught to be “formulated using conventional pharmaceutically acceptable carriers or excipients and well established techniques”, wherein “such conventional carriers include . . . sodium lauryl sulfate . . .” (col. 15, lines 25-33).    
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add a surfactant, e.g. sodium lauryl sulfate, to the compositions of O’hare since the compositions of O’hare comprise pharmaceuticals for oral administration and surfactants are conventionally used in pharmaceuticals for oral administration, as taught by Mehta et al. The artisan would have been motivated to add surfactants based on their suitability for their intended use as carriers.
Regarding claims 7 and 8, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to modify the amounts of LDH, MA and surfactants in view of the prior art for the purposes of drug release profile with carrier.  Accordingly, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 IIA quoting In re Aller, 220 F.2d 454, 456 (105 USPQ 233)).
Technological Background
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Kim et al. (Ing. J. Mol. Sci. 2014).  Kim et al. is pertinent for teaching, “LDHs are composed of positively charged mixed metal hydroxide layers and exchangeable interlayer anions. . . . Due to the diversity of exchangeable anions, intercalation capacity and biological inertness, LDHs have been explored as delivery nanovehicles for drugs and bioactive molecules.  Furthermore, LDHs have been reported to enhance cellular uptake rate as well as chemical/biological stability of intercalate biomolecules” (p. 22564, 3rd full paragraph).
Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612